     Case 3:17-cv-00498-RCJ-CLB Document 76 Filed 12/12/19 Page 1 of 2



 1   ****
     Brett K. South
 2   Nevada Bar No. 3608
     LAW OFFICES OF BRETT K. SOUTH
 3   9498 Double R Blvd., Suite A
     Reno, Nevada 89521
 4   Telephone: (775) 827-6464
     Facsimile: (775) 827-6496
 5   Attorneys for Defendant STOREY COUNTY

 6

 7                                UNITED STATES DISTRICT COURT

 8                                         DISTRICT OF NEVADA

 9                                                  ***
10    MELANIE KEENER, an individual,                      CASE NO.: 3: 17-cv-00498-RCJ-VPC
11    Plaintiff,
12    v.
                                                          STIPULATION AND ORDER FOR
13    GERALD R. ANTINORO, an individual;                  DISMISSAL WITH PREJUDICE
      STOREY COUNTY a political subdivision
14    of the State of Nevada; DOES I-v, iniclusive;
      and ROE ENTITIES VI-X, inclusive,
15
16    Defendants.
      _ _ _ _ _ _ _ _ _ _ _ _ _ _----:1
17
18           COME NOW the parties, by and through their undersigned counsel, and hereby stipulate

19   and agree the above-entitled action be, and hereby is, dismissed with prejudice, each party to bear

20   their own attorneys fees and costs.

21   DATED this 9th day of December, 2019                   DATED this 9th day of December, 2019

22   FLANGAS DALACAS LAW GROUP                              LAW OFFICES OF BRETT K. SOUTH

23
     lsi Gus W Flangas                                      1..<;1 Brett K South
24   Gus W. Flangas, Esq.                                   Brett K. South, Esq.

25   Attorneys for Plaintiff                                Attorney for Defendant STOREY COUNTY

26 I I I
27 III
28 III

                                                      1
     Case 3:17-cv-00498-RCJ-CLB Document 76 Filed 12/12/19 Page 2 of 2



 1   DATED this day 9th of December, 2019

 2
     PITEGOFF LAW OFFICES
 3
     lsi Jeffrev I Pitegoff
 4   Jeffrey 1. Pitegoff, Esq.

 5   Attorney for Defendant ANTINORD

 6
 7           IT IS SO ORDERED this _ _ day of           -', 2019.

 8

 9
                                            UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22
23

24

25

26
27
28


                                                2
